        Case 1:19-cv-07474-LGS-KNF Document 21 Filed 08/31/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 DIANA CRUZ,                                                  :
                                                              :   19 Civ. 7474 (LGS) (KNF)
                                              Plaintiffs, :
                                                              :           ORDER
                            -against-                         :
                                                              :
 COMMISSIONER OF SOCIAL SECURITY,                             :
                                              Defendant. :
 -------------------------------------------------------------:
                                                              :
                                                              X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on August 14, 2020, Judge Fox issued a Report and Recommendation to

grant Plaintiff’s motion for judgment on the pleadings and deny Commissioner’s motion for

judgment on the pleadings. Dkt. No. 20.

        WHEREAS, as stated in Judge Fox’s August 14, 2020, Report and Recommendation, the

deadline for any objections was fourteen (14) days from service of the Report and

Recommendation. Dkt. No. 20.

        WHEREAS, no objections were timely filed.

        WHEREAS, in reviewing a Magistrate Judge’s Report and Recommendation, a district

judge “may accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). “In a case such as this one, where no timely

objection has been made, a district court need only satisfy itself that there is no clear error on the

face of the record.” Niles v. O’Donnell, No. 17 Civ. 1437, 2019 WL 1409443, at *1 (S.D.N.Y.

Mar. 28, 2019).

        WHEREAS, the Court finds no clear error on the face of the record. It is hereby

        ORDERED that the Report and Recommendation is adopted. For the reasons stated in

the Report and Recommendation, Plaintiff’s motion for judgment on the pleadings is
      Case 1:19-cv-07474-LGS-KNF Document 21 Filed 08/31/20 Page 2 of 2


GRANTED, Commissioner’s motion for judgment on the pleadings is DENIED and the case is

REMANDED to the Commissioner for further proceedings consistent with the Report and

Recommendation and the requirements outlined by sentence six of 42 U.S.C. § 405(g).

       The Clerk of Court is respectfully directed to close the motions at Docket Nos. 13 and 17.



Dated: August 31, 2020
       New York, New York




                                               2
